Matter of Umanzor (Commissioner of Labor) (2018 NY Slip Op 07526)





Matter of Umanzor (Commissioner of Labor)


2018 NY Slip Op 07526


Decided on November 8, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 8, 2018

[*1]In the Matter of the Claim of VERONICA UMANZOR, Appellant. COMMISSIONER OF LABOR, Respondent.

Calendar Date: September 18, 2018

Before: Garry, P.J., Egan Jr., Lynch, Rumsey and Pritzker, JJ.


Veronica Umanzor, Bay Shore, appellant pro se.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 19, 2017, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Decision affirmed. No opinion.
Garry, P.J., Egan Jr., Lynch, Rumsey and Pritzker, JJ., concur.
ORDERED that the decision is affirmed, without costs.